Exhibit 10.2 MODINE MANUFACTURING COMPANY 2 PERFORMANCE STOCK AWARD AWARD AGREEMENT FOR MEMBERS OF THE EXECUTIVE COUNCIL We are pleased to inform you that you have been granted an opportunity to earn a Performance Stock Award of Modine Manufacturing Company (the “Company”), subject to the terms and conditions of the Modine Manufacturing Company 2008 Incentive Compensation Plan (the “Plan”) and of this Award Agreement.Unless otherwise defined herein, all terms used in this Award Agreement shall have the same meanings as set forth in the Plan. Full name of Grantee: «Name» Date of Award: «Date» Target number of Common Stock: «Grant» Performance Period:
